Citation Nr: 0811476	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-38 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

There is no evidence of a chronic low back disorder during 
service or of arthritis in the low back within one year after 
service and there is no medical evidence of a link between 
the veteran's current low back disorder and his period of 
active military service - including a low back strain 
treated during service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
service and low back arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
With respect to the veteran's claim for service connection 
for a low back disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions or can rebut 
a presumption of any prejudicial error identified.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007); Sanders v. Nicholson, 487 F. 3d 881, 889 
(2007) (any error in providing Veterans Claims Assistance Act 
(VCAA) notice is presumed prejudicial and the Secretary has 
the burden of showing the error was not prejudicial to the 
claimant).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must specifically request that the claimant provide any 
evidence in his possession that pertains to the claim.  When 
a claim is for service connection, VA must also provide 
notice that a disability rating and an effective date will be 
assigned for an award of benefits if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

To the extent possible, VCAA notice should be provided to a 
claimant before an initial unfavorable agency of original 
jurisdiction decision on a claim.  However, if, for whatever 
reason, this did not occur, VA can "cure" this timing 
defect by providing any necessary notice and going back and 
readjudicating the claim such that the intended purpose of 
the notice is not frustrated and the veteran is 
given opportunity to participate effectively in the 
adjudication of his claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. September 17, 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



Lack of prejudicial harm for failure to provide proper notice 
may be established by showing (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders, supra.

Here, in July 2002, VA sent the veteran a timely VCAA notice 
letter that satisfied all the requirements noted above - 
except that it did not advise him that a downstream 
disability rating and an effective date for an award of 
benefits would be assigned if service connection is 
eventually granted.  See Dingess, supra.  But he has since 
been provided this required Dingess notice in a March 2006 
letter, and after providing this additional notice, the RO 
went back and readjudicated his claim in the September 2006 
supplemental statement of the case (SSOC).  See again, 
Mayfield IV and Prickett, indicating this effectively 
"cured" the timing error in the provision of this 
additional - but necessary, notice.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to decide a 
claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  The veteran had a VA spine 
examination in January 2006.  He also has testified at a 
hearing before a local hearing officer at the RO and his 
service, VA, and private medical records have been obtained.  
During his May 2006 hearing, he identified two private 
physicians who had treated him for his back complaints in 
approximately 1977 or 1978.  However, he also indicated that 
one of these physicians has told him that records prior to 
1986 are unavailable.  And as for the other physician, the 
veteran testified that he would try to obtain the contact 
information for this doctor so that VA could request copies 
of any available treatment records.  However, to date, the 
veteran has not provided this contact information.  So there 
is no means of the Board obtaining these records.  38 C.F.R. 
§ 3.159(c)(1).  There is no indication that any other 
evidence relevant to the veteran's claim is available, but 
not on file.  Id.  Indeed, he indicated in a September 2006 
form responding to the SSOC that, although he was continuing 
with his appeal, he had no additional evidence to submit.  
Accordingly, the Board finds that the current medical 
evidence of record is adequate for purposes of rendering a 
decision concerning his appeal.
The March 2008 Written Brief Presentation on behalf of the 
veteran argues that the opinion contained in the report of 
the January 2006 VA spine examination, that it would be 
"mere speculation" to provide an opinion as to the linkage 
between the veteran's back treatment during his military 
service and his current back disability, is not a medical 
opinion.  Thus, contends the representative, this in turn 
results in VA's failure in the duty to assist the veteran.  
However, the Board points out that the examiner specifically 
explained that, without objective data, it would be mere 
speculation to state that the present condition was caused by 
the back injury treated only once during the veteran's 
military service.  In other words, without objective data, 
such as the records of private treatment in approximately 
1977 or 1978 identified by the veteran, there is insufficient 
evidence on which to base an opinion.  Accordingly, the 
January 2006 VA spine examination is adequate for rating 
purposes and, until additional objective data is provided, a 
remand for another VA examination and opinion would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); cf. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, it is reasonable to conclude that any failure on 
the part of VA to provide additional notice or assistance, if 
alleged, would not affect the outcome of the decision 
concerning the veteran's claim decided herein.  Therefore, 
such failure, if identified, would be harmless error.  See 
Mayfield IV, supra, and 38 C.F.R. § 20.1102.

Analysis

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Stated somewhat differently, to establish service connection, 
there must be:  (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
497.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(meaning about evenly balanced for and against the claim), 
with the veteran prevailing in either event, or whether 
instead a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran maintains that his current low back problems 
resulted from an injury sustained during service.  He asserts 
that, since the low back injury during service, he has 
experienced recurrent low back pain for which he did not seek 
treatment because he was young, had a family, and did not 
have health insurance.  

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
Concerning this, private treatment records dated in March 
1998 provide evidence of the veteran's initial, post-service 
treatment for complaints of low back pain.  These records 
also include an August 1998 report of X-ray examination, 
which revealed mild degenerative disc changes at L4-L5 and 
L5-S1 with loss of intervetebral disc height and minimal 
anterior osteophyte formation.  In addition, private 
treatment records also reflect the veteran was involved in a 
motor vehicle accident in May 2002 and complained of neck, 
shoulder, and mid and low back pain.  In September 2005, he 
had surgery involving a transforaminal lumbar interbody 
fusion at L3-L4 and L4-L5 with pedicle screw fixation at L3, 
L4, L5, and S1.

More recently, the January 2006 report of the VA spine 
examination shows a diagnosis of lumbar, degenerative disc 
disease, status post bilateral decompressive laminectomy with 
bilateral foraminotomies and posterolateral fusion.  Thus, 
there is more than sufficient evidence of a current low back 
disorder.  Consequently, the determinative issue is whether 
this current low back disorder is somehow attributable to the 
veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Upon review of the evidence of record, however, service 
connection for a low back disorder is not warranted.  The 
veteran's service medical records reveal his musculoskeletal 
structure was normal upon clinical evaluation for enlistment 
in January 1974, and that he reported no history of recurrent 
back pain.  His service medical records also reflect that he 
received treatment for a single episode of low back pain in 
October 1974.  It was noted that he had been using improper 
lifting methods and the impression was low back strain.  
There were no further complaints, treatment, or diagnoses of 
a low back disorder during the remainder of his military 
service.  In fact, when he had his separation examination in 
March 1976, he did not report experiencing any low back pain, 
and no low back disorder was found during the objective 
clinical portion of that examination.  Thus, his service 
medical records show a low back strain that was acute and 
transitory in nature and resolved without chronic residual 
disability.  His service medical records, as a whole, provide 
evidence against a finding for a chronic low back disorder 
during service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.

Post-service, since there is no objective indication of 
arthritis within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis, incidentally, must be objectively 
confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, the evidence as a whole does not show continuity 
of symptomatology since service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges the 
veteran's hearing testimony during which he stated that he 
has continued to experience low back pain "off and on" 
since service.  However, he also stated that his initial 
post-service treatment for back complaints was in 
approximately 1977 or 1978, acknowledging these records were 
unavailable to document it actually occurred.  He testified 
that he had been told by one physician that records prior to 
1986 were unavailable, and he did not provide the necessary 
contact information for the other physician he cited might 
have relevant evidence, although he had stated that he would 
provide this information.  He is competent to report low back 
pain from the time of his military service.  Layno, 6 Vet. 
App. at 469; see also 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, however, the 
Board must determine whether this evidence is also credible.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  Here, the veteran's lay 
contentions of persistent symptoms since service are 
outweighed by the post-service medical record which, as a 
whole, indicates he did not have complaints or receive 
treatment for low back pain until decades after his discharge 
from service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board affords the veteran's lay statements less 
probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and thereafter.  
Simply put, his lay contentions regarding his low back 
symptomatology are outweighed by the available medical 
evidence.

Finally, and most importantly, the competent evidence of 
record provides evidence against a finding of a nexus (i.e., 
link) between the veteran's current low back disorder and his 
period of active service - including the once instance of 
relevant treatment he received during service for the 
diagnosed low back strain.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d at 1375.  In particular, the January 2006 
VA examiner concluded that, without objective data, it would 
be mere speculation to state that the present condition was 
caused by back injury treated once during the veteran's 
military service.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  That is to say, 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant "might 
be" related to exposure to Agent Orange found speculative 
when physician also indicated that "it is just as likely 
that they could have another cause"), aff'd 217 F.3d 854 
(Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder, so there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


